IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

LESTER HACKLEY,                       NOT FINAL UNTIL TIME EXPIRES TO
                                      FILE MOTION FOR REHEARING AND
      Petitioner,                     DISPOSITION THEREOF IF FILED

v.                                    CASE NO. 1D13-5767

STATE OF FLORIDA,

     Respondent.
___________________________/

Opinion filed August 12, 2014.

Amended Petition for Belated Appeal -- Original Jurisdiction.

Michael Ufferman, Tallahassee, for Petitioner.

Pamela Jo Bondi, Attorney General, and Trisha Meggs Pate, Assistant Attorney
General, Tallahassee, for Respondent.




PER CURIAM.

      The amended petition seeking belated appeal is denied on the merits.

VAN NORTWICK, RAY, and SWANSON, JJ., CONCUR.